Citation Nr: 0710353	
Decision Date: 04/10/07    Archive Date: 04/16/07	

DOCKET NO.  95-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a disability manifested by shock.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1953 to August 
1959.

A review of the entire evidence of record reveals that in 
August 2005, the Board of Veterans' Appeals (Board), among 
other things, denied entitlement to service connection for 
PTSD and shock.  The veteran and his representative appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2006 a Joint Motion for 
Partial Remand was submitted to the Court.  It was indicated 
that the veteran was no longer pursuing issues of entitlement 
to service connection for a heart disorder, a right knee 
disorder, a left knee disorder, a back disorder, arthritis, 
hypertension, and diabetes mellitus.  Later that month, the 
Court issued an order granting the motion and remanding the 
part of the Board's decision that denied entitlement to 
service connection for PTSD and shock for compliance with the 
instructions in the Joint Motion.


REMAND

A review of this record reveals varying psychiatric diagnoses 
including PTSD.  Reference has been made in various 
psychiatric examinations over the years to a reported history 
of childhood physical and sexual abuse and some examiners 
have attributed the veteran's traumatic stress symptoms to 
the preservice events.  Initially, although some examiners 
have listed the reported inservice stressful events as causes 
or aggravating factors for PTSD, others have described the 
veteran's statements as grandiose and even delusional.  

The veteran has reported a number of stressful incidents in 
service, and a request was made of the United States Armed 
Services Center for Research of Unit Records in 2003 for 
corroboration of the reported stressful events.  However, in 
a June 2003 statement the director of that facility, now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC), responded that the information provided in 
VA's request did not include sufficient enough detail to 
permit detailed research.  Of the several different stressors 
the veteran has reported, one involved a fall at a pool 
during training.  The service medical records document the 
fall having taken place.  Nevertheless, an examination for 
rating purposes was not accorded the veteran.

In view of the forgoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2006), the veteran must be provided 
notice of what additional information and 
evidence are needed to substantiate his 
claim for service connection for PTSD.  
Also, the veteran should be invited to 
submit lay statements from individuals 
with whom he served with regards to 
helping verify his claimed stressor or 
stressors.  Notice of the several 
elements pertinent to service connection 
claims set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), must also be 
furnished.  The veteran must be notified 
of what portion of the evidence VA will 
secure, and what portion he himself must 
submit and be advised to submit all 
pertinent evidence not already on file 
that is in his possession.  He must also 
be advised that, if requested, VA will 
assist him in obtaining updated records 
of treatment from any medical personnel, 
provided that he gives sufficient 
identifying information and written 
authorization.  Depending on the response 
received from the veteran, assistance to 
him must then be afforded. 

2.  VA should then again request from the 
veteran a comprehensive and detailed 
statement regarding the stressor(s) to 
which he alleges he was exposed to while 
in service.  He should be asked to try to 
provide specific details for the claimed 
stressor events, such as dates, places, 
detailed descriptions of the events, and 
identifying information concerning any 
other individuals involved, including the 
names, ranks, and specific assignment and 
any other identifying details.  He should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.

3.  Regardless of whether the veteran 
responds to the requests set forth in the 
preceding paragraph, the AMC/RO must 
prepare a written summary of all the 
stressors claimed by the veteran that 
lead to the onset of his PTSD, using any 
and all information regarding his claimed 
stressor(s) previously provided by him or 
others.  This summary, and all associated 
documents must then be sent to the JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-
3802, with a request that an attempt be 
made to corroborate any alleged stressor 
reported.

4.  Following receipt of the JSRRC 
report, as well as completion of any 
additional development requested above, 
or suggested by such organization, there 
must be prepared by VA a written report 
detailing the nature of the inservice 
stressful event(s) verified by the JSRRC, 
or through other documents or sources.  
If no stressor is verified, that should 
be so stated in the report.  Specific 
reference should be made to the fall in a 
pool the veteran sustained during 
training.  

5.  VA should then arrange for the 
veteran to be examined by a physician 
with knowledge in psychiatry.  VA should 
specify for the examiner the stressor or 
stressors which it has determined are 
established by the record.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should note 
that he or she has reviewed the claims 
folder.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA, to include 
the fall in the pool during training, to 
be established for the record is 
sufficient to produce PTSD; (2) whether 
the criteria to support the diagnosis of 
PTSD have been satisfied; and (3) whether 
there is a link between current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by VA and found 
to be sufficient to produce PTSD.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.

6.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit requested is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2006), 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  He is 
also placed on notice that he is to provide more specific 
information with regard to the various stressful experiences 
he has reported while on active duty.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



